Citation Nr: 0109320	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  00-08 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUES


1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

2.  Entitlement to a permanent and total disability rating 
for pension purposes.  



INTRODUCTION

The veteran served on active duty from November 1966 to 
December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  



REMAND

The service personnel records show that the veteran was a 
Marine and was awarded the Presidential Unit Citation in 
December 1967.  

The Presidential Unit Citation (Navy) is awarded to units of 
the Armed Forces of the United States and cobellingerent 
nations for extraordinary heroism in action against an armed 
enemy.  The character of the action must be comparable to 
that which would merit award of a Navy Cross to an 
individual.  

The Navy Cross is awarded to a person who, while serving in 
any capacity with the Navy or Marine Corps, distinguishes 
oneself by extraordinary heroism not justifying the award of 
the Medal of Honor; while engaged in an action against an 
enemy of the United States; while engaged in military 
operations involving conflict with an opposing foreign 
forces; or while serving with friendly foreign forces engaged 
in an armed conflict against an opposing armed force in which 
the United States is not a belligerent party.  To warrant 
this distinctive decoration, the act or the execution of duty 
must be performed in the presence of great danger or at great 
personal risk and must be performed in such a manner as to 
set the individual apart from shipmates or fellow Marines.  
An accumulation of minor acts of heroism does not justify the 
award.  The high standards demanded must be borne in mind 
when recommending the award.

Thus, the veteran's receipt of the Presidential Unit Citation 
must be considered evidence of a substantial stressor.  

The RO developed the case appropriately under the law in 
effect at the time.  It had the veteran examined in May 1999 
and then went back to the examiner to clarify his opinion.  
In June 1999, the examiner expressed the opinion that the 
veteran did not meet the criteria for a diagnosis of PTSD.  
The examiner placed importance on the history given by the 
veteran.  Review of the May 1999 report shows this was indeed 
sketchy and before the veteran provided detailed stressor 
information.  Further, the examiner thought it noteworthy 
that while his wife reported nightmares, the veteran ascribed 
his insomnia to cramps.  Later VA clinical records developed 
more details of these nightmares.  The most recent VA 
clinical note of October 1999 carries a diagnosis of rule out 
PTSD.  Such a diagnosis generally means that testing should 
be done to determine if the diagnosis can be ruled out.  The 
Board's review of the file shows that psychologic testing has 
not been done.  Under these circumstances, further 
examination of this gallant veteran is indicated.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  


Accordingly, this case is REMANDED for the following:

1.  The veteran should notify the RO of 
any other disability claims, including 
claims to the Social Security 
Administration.  

2.  The veteran should notify the RO of 
any opinion by a doctor, social worker or 
other trained professional to the effect 
that he is permanently and totally 
disabled.  

3.  The veteran should notify the RO of 
any diagnosis of PTSD by a medical 
professional.  

4.  The originating agency should contact 
the appropriate United States Marine Corps 
authorities for the purpose of obtaining 
and associating with the claims file any 
documentation pertaining to verification 
of stressors to which the veteran may have 
been exposed in connection with his 
service which included Vietnam.  
Documentation pertaining to the 
Presidential Unit Citation should be 
specifically requested.  

5.  The veteran has described PTSD 
stressors.  The RO should request from 
him any additional information which may 
be needed.  

6.  The veteran should be examined by a 
psychiatrist who has not previously 
examined him.  

The entire claims folder, including a copy 
of this Remand must be made available to 
and be reviewed by the examiner.  

Psychological testing and any other 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  

The examiner should express an opinion as 
to whether the veteran does or does not 
have PTSD.  

7.   If the veteran fails to report for 
examination, the RO should notify him of 
the requirements of 38 C.F.R. § 3.655 and 
give him an opportunity to explain any 
good cause he may have for missing the 
examination.  

8.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the requested examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (2000) 
("if the [examination] report does not 
contain sufficient detail, it is incumbent 
upon the rating board to return the report 
as inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992); and Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).  

9.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

10.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Claimant responsibility
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (herein "the Act") requires VA 
to make reasonable efforts to assist the 
claimant in obtaining evidence necessary 
to substantiate the claim.  The Act, to 
be codified at § 5103A (a).  However, it 
is ultimately the claimant's 
responsibility to present and support a 
claim for benefits.  The Act, to be 
codified at § 5107(a).  If the claimant 
can obtain or generate evidence in 
support of the claim, he must submit it 
to the RO.  If the claimant knows of 
evidence which the RO could reasonably 
obtain or generate in support of the 
claim, he must notify the RO and request 
assistance in obtaining the evidence.  

In this case, the veteran should 
specifically notify the RO of evidence, 
particularly medical evidence, that he 
has a diagnosis of PTSD, as well as 
evidence that he is permanently and 
totally disabled.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

